Name: Council Regulation (EEC) No 2243/88 of 19 July 1988 on temporary measures relating to production aid for processed tomato products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198 / 14 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2243 / 88 of 19 July 1988 on temporary measures relating to production aid for processed tomato products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the current restrictions on the granting of the aid should be continued for a period of no more than two marketing years with certain adaptations in the light of experience ; whereas in particular production quotas should be divided between the processing undertakings on the basis of the total quantities which they have processed in the last three marketing years ; Whereas the undertakings which commenced production after the beginning of the 1986 / 87 marketing year have not benefited from production aid ; whereas the new scheme should grant them a quota based on an appropriate reference period ; Whereas the Act of Accession of Spain and Portugal lays down the quantities of processed tomato products which may qualify for Community aid in the first four marketing years following accession for Spain and in the first five marketing years following accession for Portugal ; whereas those overall quantities should be included in this Regulation and their breakdown should be adjusted in line with the trend of the market ; Whereas , in order to permit some development of the production structures in the sector , a small percentage of the total quantities allocated in each Member State should be reserved for undertakings beginning production in the 1988 / 89 and 1989 / 90 marketing years ; whereas , bearing in mind the limited quantities available , quantities should be allocated only to undertakings which present guarantees which are satisfactory as regards efficiency and durability ; Whereas , during the period of application of the measures limiting the granting of production aid , there is justification for laying down that any exceeding of the guarantee threshold is to be determined on the basis of only those quantities for which production aid has actually been granted , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 (2 ) and 234 ( 3 ) thereof, Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables 0 ), as last amended by Regulation (EEC) No 2242 / 88 ( 2 ), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Article 2 ( 1 ) of Council Regulation (EEC ) No 989 / 84 of 31 March 1984 introducing a system of guarantee thresholds for certain processed fruit and vegetable products ( 6 ), as amended by Regulation (EEC) No 1354 / 86 ( 7 ), provides that the production aid for processed tomato products is to be reduced where the guarantee threshold is exceeded ; Whereas Council Regulation (EEC) No 1320 / 85 of 23 May 1985 on temporary measures for production aid to processed tomato products ( 8 ), as last amended by Regulation (EEC) No 1929 / 87 ( 9 ), limits the granting of the aid , for the 1985 / 86 , 1986 / 87 and 1987 / 88 marketing years in the producer Member States , to certain quantities of fresh tomatoes for processing; HAS ADOPTED THIS REGULATION: (&gt;) OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 2 ) See page 12 of this Official Journal ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 61 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( s ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . Article 1 1 . In the 1988 / 89 and 1989 / 90 marketing years , the granting of production aid shall be limited , for all processing undertakings in each Member State , to the quantities of processed tomato products obtained from the following quantities in tonnes of fresh tomatoes : ( 4 ) OJ No L 103 , 16 . 4 . 1984 , p . 19 . ( 7 ) OJ No L 119 , 8 . 5 . 1986 , p . 54 . ( 8 ) OJ No L 137 , 27 . 5 . 1985 , p. 41 . ( ») OJ No L 183 , 3 . 7 . 1987 , p. 33 . 26 . 7 . 88 Official Journal of the European Communities No L 198 / 15 All undertakings Tomato Tinned whole Other tomato located in concentrate peeled tomatoes products Spain 370 000 209 000 88 000 France 283 691 58 628 50 087 Greece 967 003 25 000 21 593 Italy 1 655 000 1 185 000 453 998 Portugal 682 945 9 600 2 192 2 . The quantities provided for in paragraph 1 shall , without prejudice to paragraphs 3 , 4 and 5 , be divided fairly by the Member States between the processing undertakings in proportion to the average quantities actually produced by each of them during the 1985 / 86 , 1986 / 87 and 1987 / 88 marketing years . 1988 / 89 and 1989 / 90 marketing years shall qualify for production aid under the following conditions , providing that they present , to the satisfaction of the competent authorities , adequate guarantees as to the efficiency and durability of their activities . The producer Member States shall reserve 2 % of the total quantities fixed for each group of finished products for the purposes of allocating quotas to the undertakings referred to in the first subparagraph . The quota allocated to each undertaking may not exceed its processing capacity , less 30% . 6 . Where all the quantities defined in paragraph 1 have not been allocated , the remainder shall be divided fairly between the processing undertakings referred to in paragraph 2 , taking account in particular of those undertakings which use new production technology. On application by the undertaking concerned , the competent authorities of the Member State shall authorize one only of the following three transfer possibilities :  a transfer of up to 20 % of quantities of peeled tomatoes , expressed in quantities of fresh tomatoes , to the quantities allocated for tomato concentrate and other tomato products ;  a transfer of up to 5 % of quantities of tomato concentrate , expressed in quantities of fresh tomatoes , to the quantities allocated for the other products ;  a transfer of up to 5 % of the quantities for other tomato products , expressed in quantities of fresh tomatoes , to the quantities allocated for concentrate . Article 2 For the Community of Ten , and notwithstanding Article 2 (2 ) of Regulation (EEC ) No 989 / 84 , production for the 1988 / 89 and 1989 / 90 marketing years to be used to determine the amount by which the guarantee threshold is exceeded shall be that qualifying for production aid . 3 . For the granting of the aid , processing undertakings which have commenced production in the 1986 / 87 marketing year shall be granted a quota calculated on the basis of the average quantities produced in the 1986 / 87 and 1987 / 88 marketing years , less 10 % . Article 3 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 22 of Regulation (EEC ) No 426 / 86 . They shall include in particular rules applicable in the case of mergers and changes of ownership of undertakings .4 . Processing undertakings beginning production in the 1987 / 88 marketing year shall be granted a quota corresponding to quantities in that marketing year , less 20 % . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . 5 . Processing undertakings which begin production of one of the tomato products mentioned in paragraph 1 in the No L 198 / 16 Official Journal of the European Communities 26 . 7 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS